 1   STEVEN D. MOORE (State Bar No. 290875)
     smoore@kilpatricktownsend.com
 2   BENJAMIN M. GREEN (State Bar No. 261846)
     bkleinman @kilpatricktownsend.com
 3   KILPATRICK TOWNSEND & STOCKTON LLP
     Two Embarcadero Center, Suite 1900
 4   San Francisco, CA 94111
     Telephone: 415 576 0200
 5   Facsimile: 415 576 0300

 6   MARK VORDER-BRUEGGE, JR. (Pro Hac Vice)
     mvorder-bruegge@wyattfirm.com
 7   MATTHEW M. LUBOZYNSKI (Pro Hac Vice)
     mlubozynski@wyattfirm.com
 8   WYATT, TARRANT & COMBS, LLP
     1715 Aaron Brenner Dr., Suite 800
 9   Memphis, TN 38120
     Telephone:   901 537 1000
10   Facsimile:   901-537-1010

11   STEPHEN C. HALL (Pro Hac Vice)
     schall@wyattfirm.com
12   ALLISON L. BROWN (Pro Hac Vice)
     abrown@wyattfirm.com
13   WYATT, TARRANT & COMBS, LLP
     500 West Jefferson Street, Suite 2800
14   Louisville, KY 40202-2898
     Telephone: 502 589 5235
15   Facsimile: 502 589 0309

16   Attorneys for Defendant
     L.P. Brown Company, Inc.
17
                             UNITED STATES DISTRICT COURT
18                      FOR THE EASTERN DISTRICT OF CALIFORNIA

19   H.W.J. DESIGNS FOR AGRIBUSINESS,           Civil Action No. 1:17-cv-00272-AWI-SKO
     INC. AND SAMUEL STRAPPING
20   SYSTEMS, INC.,
                                                STIPULATION REGARDING
21                Plaintiffs,                   EXCHANGE OF PROPOSED PATENT
                                                CLAIM TERMS FOR
22         v.                                   CONSTRUCTION; ORDER

23   RETHCEIF ENTERPRISES, LLC A/K/A            (Doc. 100)
     RETHCEIF PACKAGING, AND L.P.
24   BROWN COMPANY, INC. D/B/A                  Judge: Hon. Sheila K. Oberto
     INTERNATIONAL FIBER PACKAGING,             Ctrm: #7 (6th Floor)
25
                  Defendants.
26                                              Complaint Filed:   February 24, 2017

27

28
     STIPULATION REGARDING EXCHANGE OF PROPOSED PATENT CLAIM TERMS FOR
     CONSTRUCTION; ORDER                                                               -1-
     Case No. 1:17-cv-00272-AWI-SKO
 1          Pursuant to the Court’s scheduling order entered on November 30, 2018, the Parties were

 2   scheduled to exchange proposed patent claim terms for construction by no later than December 17,

 3   2018. All counsel have been working diligently to timely exchange the proposed patent claim terms.

 4   Defendants need a short amount of additional time to which Plaintiffs agree. Therefore, the parties

 5   have agreed upon a mutual and reasonable extension for completing their exchange. Accordingly,

 6   pursuant to Fed. R. Civ. P. 29(b), the parties hereby jointly stipulate to exchange the proposed patent

 7   claim terms for construction by no later than December 19, 2018, at 5 pm ET / 2pm PT.

 8          IT IS SO STIPULATED.

 9   Submitted: December 18, 2018

10
                                                   Respectfully submitted,
11

12                                                 WYATT, TARRANT & COMBS, LLP
                                                   By:___/s/ Mark Vorder-Bruegge, Jr.
13                                                 Attorneys for Defendant
                                                   L.P. Brown Company, Inc.
14
                                                   TAFT STETTINIUS & HOLLISTER LLP
15                                                 By: ___/s/ R. Eric Gaum___
16                                                 Attorneys for Defendant
                                                   Rethceif Enterprises, LLC A/K/A
17                                                 Rethceif Packaging

18                                                 FOLEY & LARDNER LLP
                                                   By:___/s/ Michael R. Houston_______
19
                                                   Attorneys for Plaintiffs,
20                                                 H.W.J. DESIGNS FOR AGRIBUSINESS, INC.
                                                   and SAMUEL, SON & CO. (USA) INC.
21

22   ///

23   ///

24   ///

25   ///

26   ///

27

28
     STIPULATION REGARDING EXCHANGE OF PROPOSED PATENT CLAIM TERMS FOR
     CONSTRUCTION; ORDER                                                                             -2-
     Case No. 1:17-cv-00272-AWI-SKO
 1

 2
                                                 ORDER
 3

 4   The parties having so stipulated (Doc. 100) and good cause appearing,

 5            IT IS HEREBY ORDERED that the parties’ deadline to exchange the proposed patent claim
     terms for construction is ENLARGED to December 19, 2018, at 5 pm ET / 2pm PT.
 6

 7
     IT IS SO ORDERED.
 8

 9
     Dated:     December 19, 2018                              /s/   Sheila K. Oberto       .
                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     STIPULATION REGARDING EXCHANGE OF PROPOSED PATENT CLAIM TERMS FOR
     CONSTRUCTION; ORDER                                                                   -3-
     Case No. 1:17-cv-00272-AWI-SKO
